Filed 12/14/20 In re Victoria O. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re VICTORIA O., a Person                               B305231
Coming Under the Juvenile                                 (Los Angeles County
Court Law.                                                Super. Ct. No. 19CCJP05807)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MARLENA P.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Sabina A. Helton, Judge. Conditionally affirmed
and remanded with directions.
      Donna P. Chirco, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Acting
Assistant County Counsel, and Stephen D. Watson, Deputy
County Counsel, for Plaintiff and Respondent.

                  __________________________

       Marlena P. (Mother) appeals from the juvenile court’s
disposition orders declaring 11-year-old Victoria O. a dependent
of the court under Welfare and Institutions Code1 section 300,
subdivision (b)(1). Mother contends the juvenile court failed to
comply with the inquiry provisions of the Indian Child Welfare
Act of 1978 (25 U.S.C. § 1901 et seq.; ICWA) and state law.
Although Conrad O. (Father) filed a parental notification form
stating one or more of his parents, grandparents, or other lineal
ancestors may be or was a member of a federally recognized tribe,
neither the Los Angeles County Department of Children and
Family Services (Department) nor the juvenile court made
further inquiry with paternal relatives about Victoria’s possible
Indian status. Mother also challenges the disposition orders
removing Victoria from her physical custody and granting her
monitored visitation. We conditionally affirm the disposition
orders and remand for the juvenile court and the Department to
comply with the inquiry and notice provisions of ICWA and state
law.




1    Further undesignated statutory references are to the
Welfare and Institutions Code.




                                2
      FACTUAL AND PROCEDURAL BACKGROUND

A.    The Referral and Investigation
      On September 4, 2019 the Department received a referral
alleging Mother, who had been diagnosed as suffering from
schizoaffective disorder, was not taking her medication and was
neglecting then-10-year-old Victoria. Mother and Victoria had
been living with maternal grandmother Mona L., maternal
stepgrandfather Michael B., and a maternal aunt.2 But Mother
reported she and Victoria became homeless that day because the
relatives forced them to leave for no apparent reason.
      Mother was diagnosed with paranoid schizophrenia in
2018. In July 2019 Mona contacted the police after Mother
physically assaulted a friend. The police responded, and Mother
was placed on a “5150 hold”3 and hospitalized for three weeks.
Mother received psychotropic medication upon discharge from the
hospital, but Mona and Victoria stated Mother did not take her
medication.
      Victoria reported that for the prior few weeks Mother had
locked her in the bedroom with Mother, only allowing Victoria to
leave to use the bathroom. When Victoria used the bathroom,
Mother would stand guard outside the bathroom door until


2      Mother reported Father was incarcerated in Orange
County, but Mother did not know the name of the facility. Father
is not a party to the appeal.
3     Section 5150 authorizes peace officers and certain mental
health professionals to hospitalize a person perceived to be a
danger to herself or others for a 72-hour mental health
evaluation.




                                3
Victoria exited the bathroom. Victoria stated, “I’m afraid of my
mom. I never really liked her. I feel like I shouldn’t trust her. I
don’t feel safe leaving [Mona’s home] with [Mother].” Mona
confirmed Mother locked Victoria in the bedroom with Mother
and did not allow Victoria to leave the room. Mona did not report
Mother’s behavior because Victoria told Mona she was fine when
Mona called her on her cell phone.
       Mother denied she ever locked Victoria in her bedroom.
Mother accused Michael and maternal uncle Paul P. of sexually
abusing Victoria, but she then added, “This may be all in my
head.” Victoria stated no one had molested or inappropriately
touched her. Victoria also denied ever having consensual sex,
stating, “No, it’s all in [Mother’s] head.” Victoria reported the
prior day Mother took her to the hospital to get a pregnancy test.
Victoria did not know why Mother believed she was pregnant.
       Mona denied Mother’s sexual abuse allegations, stating
Mother “always makes these allegations.” Mona reported that a
month earlier Mother had slapped her in the face and punched
Michael in his face. In addition, Mona had contacted law
enforcement on September 4 because Mother came to her home
and began banging on the walls. Law enforcement instructed
Mother to leave, but Mother returned at 4:00 a.m.

B.    The Detention and Petition
      On September 6, 2019 the Department filed a petition
alleging Victoria came within the jurisdiction of the juvenile court
under section 300, subdivisions (a) and (b)(1). The petition
alleged in counts a-1 and b-2, as later amended, that Mother had
a history of engaging in violent alterations by slapping Mona on
one occasion and striking Michael in the face on another occasion.




                                 4
Mother’s violent conduct against Mona and Michael endangered
Victoria’s physical health and safety. Count b-1 alleged Mother
had mental and emotional problems, including a diagnosis of
paranoid schizophrenia, which rendered her unable to provide
regular care for Victoria and endangered Victoria’s physical
health and safety. Count b-3 alleged Father had a history of
substance abuse, was a registered narcotics offender, and was
currently incarcerated for drug-related crimes and other criminal
activities. Father’s use of illicit drugs and criminal activities
placed Victoria at risk of physical and emotional harm.
       At the September 9, 2019 detention hearing, the juvenile
court detained Victoria from Mother’s custody and granted
Mother monitored visits for a minimum of three hours per week.
At the request of minor’s counsel, and after a home assessment
by the Department, Victoria was placed with Mona and Michael.
On September 26 Mona and Michael obtained a restraining order
protecting them from Mother.

C.     The Jurisdiction and Disposition Report
       According to the October 11, 2019 jurisdiction and
disposition report, Victoria was happy living with her
grandparents and returning to her school. Victoria reported “it
was not good” when she lived with Mother. According to Victoria,
Mother rarely took her medication. Victoria added, “I saw her
talk to herself. It didn’t make sense. She would laugh
randomly.” Victoria was scared of Mother. Mother “stayed up all
night” and would “say that she saw something but it did not
happen.” Victoria added, “She thought my grandpa touched me.
It was not true.”




                                5
       According to Mona, Mother suffered from paranoia and
started yelling at her after Mother stopped taking her prescribed
medication in May 2019. On one occasion, Mother banged dishes
and kitchen cabinets all night and slapped Mona for no reason.
Mother explained she slapped Mona because she saw Mona
holding a knife. Victoria was asleep and did not come out of her
bedroom when Mother became aggressive towards Mona and
Michael.
       Michael stated he was cleaning a bedroom when Mother
came and punched him in the eye with no explanation. Mother
hit him hard enough to cause a black eye. Mother then went to
the living room and started throwing things and telling Michael
to leave. Michael left the apartment because Mother would not
calm down. When he returned that evening, Mother threw his
belongings in the swimming pool, which was directly below their
apartment. Mother said to the social worker, “I had to punch him
in the eye because they jumped me.” Mother added, “They want
to take my daughter. That’s why they jumped me.”
       Michael reported Mother came to their apartment in
September 2019 before Victoria was placed with Mona and
Michael. Mother could not get in through the front door, so she
tore off the screen from the kitchen window and pulled out the
blinds. Mona called the police, and when the police arrived they
told Mother if she came back, they would arrest her. Mother told
the police she did not care. Mona and Michael reported Mother
again came to their apartment complex after Victoria was placed
in their home. Mother was unable to enter the apartment
complex because it was gated. Mother contacted the police and
falsely reported Victoria was not in school. Since that incident,
Mother has not returned to Mona and Michael’s apartment.




                               6
      Mother reported she lived in an apartment by herself, and
she took medication once a day. Mother was not participating in
mental health services because she had recently moved and was
looking for a mental health facility. Mother said she had a
strained relationship with both Mona and Michael. When
Mother was asked about her perceived needs, she stated, “Get
away from my parents, my mother.”

D.     The Jurisdiction and Disposition Hearings
       At the November 22, 2019 jurisdiction hearing, the juvenile
court sustained the allegations in the first amended petition
under section 300, subdivisions (a) and (b)(1). The disposition
hearing was continued to allow the Department additional time
to investigate Father’s claim that one of his great-grandparents
may have been a member of a federally recognized tribe.
       Prior to the disposition hearing, the social worker reported
Mother worked for a blind couple and their four children and
lived in their home. Mother was receiving mental health services
and meeting with a psychiatrist. Mother also was working with a
housing specialist to find housing. On January 27, 2020 Mother
was again hospitalized for mental health issues. Mother reported
she was hospitalized because she was not feeling well as a result
of her medications. Mother had visits with Victoria once a week
at the park, monitored by Michael. Mona reported the
restraining order against Mother had expired.
       At the February 26, 2020 disposition hearing, the juvenile
court found ICWA did not apply. For disposition, minor’s counsel
argued Victoria was at risk if she were released to Mother
because of Mother’s paranoia, which caused her to lock Victoria
in the bedroom, and the domestic violence between Mother and




                                7
the maternal grandparents. Minor’s counsel added, “I was able
to speak with the maternal grandparents as things seem to have
been getting better between them, but at this time they would
not be in support of Mother moving in just based on Victoria not
being comfortable at this time.” Mother’s counsel asserted
Mother was engaged in services and taking her medication.
Further, Mother’s counsel stated Mona indicated she would be
comfortable with visitation occurring in her home. Mother’s
counsel acknowledged “Victoria may not feel comfortable yet as
what happened was pretty upsetting,” but counsel argued there
was no clear and convincing evidence of a likelihood of
substantial harm or detriment if Victoria were returned to
Mother’s physical custody with family preservation and wrap
around services. Mother’s counsel added, “If the court is not
inclined to make an order of home [of] parent today, [Mother]
would be requesting an order she be allowed to reside with the
maternal grandparents, not only home of parent order.” The
Department’s counsel opposed Mother’s requests.
       The juvenile court declared Victoria a dependent of the
court and removed her from Mother’s physical custody. The court
stated, “I’m encourage[d] by what I’m seeing, but I don’t think it’s
safe for Victoria right now, and I think she has made her wishes
clear at the moment. [¶] . . . Based on the facts found true in the
sustained petition along with evidence considered, the court finds
by clear and convincing evidence that remaining in the home of
parents would pose substantial risk of detriment to the child’s
physical health, safety, protection and/or physical, emotional
well-being. [¶] There is no reasonable means by which the
child’s health and well-being can be protected without removing
the child from the parents’ physical custody.” The court ordered




                                 8
Mother “to keep all psychiatric appointments, take all prescribed
psychotropic medications,” and participate in “individual
counseling to address case issues with a licensed therapist
[regarding] maintaining mental health wellness, history of
psychiatric hospitalizations, mental health diagnosis, child
protectiveness and the effects of mental health instability on
children.” The court also granted Mother monitored visitation for
a minimum of three hours a week. Mother timely appealed.

                         DISCUSSION

A.    The Department and Juvenile Court Failed To Comply with
      ICWA
      1.    The Department’s investigation and ICWA notices
      At the September 9, 2019 detention hearing, Mother filed a
parental notification of Indian status form (ICWA-020 form),
stating she “may have Indian ancestry,” but not providing any
additional information. Mona stated her father’s side may have
American Indian ancestry (Cherokee), but she did not know if
any relative was a member of a Cherokee tribe. The juvenile
court ordered the Department to make further inquiry and to
provide ICWA notice to the Cherokee Nation. On October 9
Mona provided information regarding her family’s Indian
heritage.4



4     The record does not reflect what information Mona
provided to the Department. On appeal Mother does not contend
the Department failed to investigate Victoria’s maternal
ancestry.




                                9
       At Father’s arraignment on October 29, 2019, Father filed
an ICWA-020 form, indicating “[o]ne or more of [his] parents,
grandparents, or other lineal ancestors [(here Father inserted
‘may’)] is or was a member of a federally recognized tribe.”
Father did not identify a tribe. However, he provided the name
and telephone number of paternal great-grandfather, Trinidad B.
The court ordered the Department to interview Father and
Trinidad B. and to “send out any appropriate ICWA notices on
behalf of Father.”
       On October 31, 2019 the Department sent ICWA notices
(ICWA-030 form) providing notice of the adjudication hearing to
the Bureau of Indian Affairs, the Secretary of Interior, Cherokee
Nation, Eastern Band of Cherokee Indians, and United
Keetoowah Band of Cherokee Indians. The ICWA notices list
Mother’s and Father’s names, current address, birthdates, and
place of birth. The ICWA notices also identified Mona’s name,
current address and birthdate; maternal grandfather’s name,
birthdate and place of birth; and the maternal great-
grandparents’ names, birthdates, places of birth, and dates of
death. No information was listed for the paternal relatives.
       On November 12, 2019 Father told the social worker he did
not know the name of the tribe with whom his family was
registered, but he provided the telephone number of paternal
grandmother Barbara O. The social worker called Barbara on
November 13 and 14 and left voicemail messages for her. The
social worker also tried to call Trinidad using the telephone
number Father provided on the ICWA-020 form, but the number
was no longer in service. At the November 22, 2019 hearing, the
juvenile court ordered the Department to submit a report
regarding its ICWA investigation and notices.




                               10
       The Department reported as to its ICWA investigation that
in a November 15, 2019 letter, the Eastern Band of Cherokee
Indians stated based on the information provided by the
Department, Victoria was “neither registered nor eligible to
register as a member of this tribe.” (Boldface omitted.) The
social worker also spoke with a representative of the United
Keetoowah Band of Cherokee Indians, who stated the tribe did
not have an assigned person responsible for ICWA notices. On
February 24, 2020 Cherokee Nation representative Traci Willie e-
mailed the social worker, stating, “ICWA does not apply as
neither the child nor the parents are enrolled members of the
tribe. A letter has not been generated yet but will be once the
received notice has been fully researched and processed. Due to
some unfortunate circumstances, we have exceeded our normal
90-day response time but are working as quickly as we can.” The
social worker contacted the United Keetoowah Band of Cherokee
Indians by e-mail, but she did not receive a response.
       At the disposition hearing, the juvenile court read Willie’s
February 24 e-mail into the record. Then the court stated,
“Based on that, I believe the ICWA investigation is complete. I’m
going to find there is no reason to know the child is an Indian
child within the meaning of ICWA. I find ICWA does not apply.”
At the request of minor’s counsel, the court also found notice to
the United Keetowah Band of Cherokee Indians was proper.

      2.    ICWA inquiry requirements
      ICWA provides as to dependency proceedings, “[W]here the
court knows or has reason to know that an Indian child is
involved, the party seeking the foster care placement of . . . an
Indian child shall notify the parent or Indian custodian and the




                                11
Indian child’s tribe, by registered mail with return receipt
requested, of the pending proceedings and of their right of
intervention.” (25 U.S.C. § 1912(a); see In re Isaiah W. (2016)
1 Cal.5th 1, 5; In re A.M. (2020) 47 Cal.App.5th 303, 315.)
California law similarly requires notice to the Indian tribe and
the parent, legal guardian, or Indian custodian if the court or the
Department “knows or has reason to know” the proceeding
concerns an Indian child. (§ 224.3, subd. (a); see In re
Elizabeth M. (2018) 19 Cal.App.5th 768, 784; In re Breanna S.
(2017) 8 Cal.App.5th 636, 649.) The notice requirement is at the
heart of ICWA because it “enables a tribe to determine whether
the child is an Indian child and, if so, whether to intervene in or
exercise jurisdiction over the proceeding. No foster care
placement or termination of parental rights proceeding may be
held until at least 10 days after the tribe receives the required
notice.” (In re Isaiah W., at p. 5; accord, In re N.G. (2018)
27 Cal.App.5th 474, 480; see 25 U.S.C. § 1912(a); § 224.3, subd.
(d).)
       The juvenile court and the Department “have an
affirmative and continuing duty to inquire whether a child for
whom a petition under Section 300 . . . may be or has been filed,
is or may be an Indian child.” (§ 224.2, subd. (a); see In re
Isaiah W., supra, 1 Cal.5th at p. 9; In re A.M., supra,
47 Cal.App.5th at pp. 316-317.) The duty to develop the
information concerning whether a child is an Indian child rests
with the court and the Department, not the parents or members
of the parents’ family. (In re Elizabeth M., supra, 19 Cal.App.5th
at p. 784; see In re K.R. (2018) 20 Cal.App.5th 701, 706 [“The
court and the agency must act upon information received from
any source, not just the parent [citations], and the parent’s




                                12
failure to object in the juvenile court to deficiencies in the
investigation or noticing does not preclude the parent from
raising the issue for the first time on appeal . . . .”].)
       As the Court of Appeal in In re D.S. (2020) 46 Cal.App.5th
1041, 1052, explained, “[S]ection 224.2 creates three distinct
duties regarding ICWA in dependency proceedings. First, from
the [a]gency’s initial contact with a minor and his family, the
statute imposes a duty of inquiry to ask all involved persons
whether the child may be an Indian child. (§ 224.2, subds. (a),
(b).) Second, if that initial inquiry creates a ‘reason to believe’ the
child is an Indian child, then the [a]gency ‘shall make further
inquiry regarding the possible Indian status of the child, and
shall make that inquiry as soon as practicable.’ (Id., subd. (e),
italics added.) Third, if that further inquiry results in a reason to
know the child is an Indian child, then the formal notice
requirements of section 224.3 apply.” (Accord, In re D.F. (2020)
55 Cal.App.5th 558, 566-568.)
       Section 224.2, subdivision (e)(2), provides, “If the court,
social worker, or probation officer has reason to believe that an
Indian child is involved in a proceeding, . . . the court, social
worker, or probation officer shall make further inquiry regarding
the possible Indian status of the child, and shall make that
inquiry as soon as practicable.” Further inquiry includes
“[i]nterviewing the parents . . . and extended family members” to
gather additional information as well as “[c]ontacting . . . any
other person that may reasonably be expected to have
information regarding the child’s membership status or
eligibility.” (See Cal. Rules of Court, rule 5.481(a)(4); In re A.M.,
supra, 47 Cal.App.5th at p. 317; In re K.R., supra, 20 Cal.App.5th
at p. 709 [“[A] social services agency has the obligation to make a




                                  13
meaningful effort to locate and interview extended family
members to obtain whatever information they may have as to the
child’s possible Indian status.”].)
       “On appeal, we review the juvenile court’s ICWA findings
for substantial evidence.” (In re D.S., supra, 46 Cal.App.5th at
p. 1051, citing § 224.2, subd. (i)(2) [finding that ICWA does not
apply is “‘subject to reversal based on sufficiency of the
evidence’”]; accord, In re D.F., supra, 55 Cal.App.5th at p. 565.)
The parent challenging the juvenile court’s ICWA finding on
appeal has the burden to show the evidence was not sufficient to
support the finding. (D.F., at p. 565; In re Austin J. (2020)
47 Cal.App.5th 870, 886.) “But where the facts are undisputed,
we independently determine whether ICWA’s requirements have
been satisfied.” (D.S., at p. 1051; accord, D.F., at p. 565.)

      3.     The Department and the juvenile court failed to
             satisfy their duty of further ICWA inquiry
       On the ICWA-020 form, Father stated one or more of his
parents, grandparents, or other lineal ancestors may be or was a
member of a federally recognized tribe. Father did not identify a
tribe, but he provided the names and telephone numbers for the
paternal great-grandfather (Trinidad B.) and paternal
grandmother (Barbara O). Based on Father’s statement of
possible Indian ancestry, the Department and the juvenile court
were required to make further inquiry under section 224.2,
subdivision (e). (In re M.W. (2020) 49 Cal.App.5th 1034, 1044
[father’s statement he may have Indian ancestry even though he
could not identify the tribe, “trigger[ed] the provisions of section
224.2, subdivision (e), which required the court and the
Department to make further inquiry as soon as practicable”]; In




                                 14
re A.M., supra, 47 Cal.App.5th at pp. 309, 322 [mother’s
statement that she may have Blackfeet and Cherokee ancestry
and that one of her lineal ancestors is or was a member of a
federally recognized tribe required further inquiry by social
services department into children’s Indian ancestry]; contra, In re
Austin J., supra, 47 Cal.App.5th at pp. 887-888 [Department was
not required to inquire further into children’s Indian ancestry
based on mother’s statements she may have Cherokee ancestry
because her statements only created the possibility the children
had Cherokee ancestry].)
       The Department and the juvenile court failed to satisfy
their duty of further inquiry under section 224.2, subdivision (e).
The social worker tried to call Trinidad, but the number provided
by Father was no longer in service. The social worker also left
voicemail messages for Barbara. But there is no evidence the
social worker made any further efforts to reach Trinidad or
Barbara. The social worker could have followed up with Father
or other paternal relatives to obtain a correct phone number for
Trinidad, and residence or email addresses for Trinidad and
Barbara. Further, the social worker could have, but did not,
contact other paternal relatives to obtain additional information
on Victoria’s possible Indian ancestry.

B.    Substantial Evidence Supports the Removal Order
      “‘At the dispositional hearing, a dependent child may not be
taken from the physical custody of the parent under section 361
unless the court finds there is clear and convincing evidence
there is or would be a substantial danger to the child’s physical
health, safety, protection, or physical or emotional well-being if
returned home, and that there are no reasonable means to




                                15
protect the child’s physical health without removing the child.’”
(In re D.P. (2020) 44 Cal.App.5th 1058, 1065; accord, In re G.C.
(2020) 48 Cal.App.5th 257, 265; see § 361, subd. (c)(1).) The
juvenile court must determine “whether reasonable efforts were
made to prevent or to eliminate the need for removal of the minor
from his or her home” and “shall state the facts on which the
decision to remove the minor is based.” (§ 361, subd. (e).)
“In determining whether a child may be safely maintained in the
parent’s physical custody, the juvenile court may consider the
parent’s past conduct and current circumstances, and the
parent’s response to the conditions that gave rise to juvenile court
intervention.” (In re D.B. (2018) 26 Cal.App.5th 320, 332; accord,
In re N.M. (2011) 197 Cal.App.4th 159, 170.) “A removal order is
proper if based on proof of parental inability to provide proper
care for the child and proof of a potential detriment to the child if
he or she remains with the parent. [Citation.] ‘The parent need
not be dangerous and the minor need not have been actually
harmed before removal is appropriate. The focus of the statute is
on averting harm to the child.’” (N.M., at pp. 169-170; accord, In
re V.L. (2020) 54 Cal.App.5th 147, 154.)
       “When reviewing a finding that a fact has been proved by
clear and convincing evidence, the question before the appellate
court is whether the record as a whole contains substantial
evidence from which a reasonable fact finder could have found it
highly probable that the fact was true. In conducting its review,
the court must view the record in the light most favorable to the
prevailing party below and give appropriate deference to how the
trier of fact may have evaluated the credibility of witnesses,
resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B. (2020)




                                 16
9 Cal.5th 989, 1011-1012; accord, In re V.L., supra,
54 Cal.App.5th 147, 155 [“O.B. is controlling in dependency
cases”].) We review the entire record to determine whether the
removal order is supported by substantial evidence. (V.L., at
p. 155; In re D.B., supra, 26 Cal.App.5th at pp. 328-329; see O.B.,
at p. 1011.)
       Substantial evidence supports the disposition order
removing Victoria from Mother’s physical custody. Victoria was
afraid and did not feel safe with Mother because of Mother’s
untreated paranoid schizophrenia. As a result of Mother’s
paranoia, Mother locked Victoria in their shared bedroom and
falsely accused maternal relatives of sexually abusing Victoria.
       Mother contends there were reasonable alternatives to the
disposition order removing Victoria from her custody such as a
home of parent order with family preservation and wrap around
services, or alternatively, an order allowing Mother to reside with
Victoria and the maternal grandparents. But neither alternative
to removal was reasonable or feasible under the circumstances.
Although Mother was receiving mental health services, she was
again hospitalized for mental health issues on January 27, 2020.
Further, Mother reported to the social worker that Mother
worked for a family and lived in their home. Given Mother’s
unresolved mental health issues and existing living arrangement,
a home of parent order was not a reasonable alternative.
       Likewise, living with Victoria in the maternal
grandparents’ home was not a reasonable alternative to removal.
Victoria, Mona, and Michael were opposed to Mother living with
them. Further, Mona and Michael previously were unable to
protect Victoria from Mother when Mother locked Victoria in the
bedroom with her. Moreover, although Mother’s relationship




                                17
with Mona and Michael had improved, Mother previously
assaulted them for no apparent reason when Mother and Victoria
lived with them. After Mother moved out, she twice attempted to
enter Michael and Mona’s apartment without permission, one
time after Victoria had been placed with the grandparents, in
violation of the restraining order against her. Substantial
evidence therefore supports the juvenile court’s finding there was
substantial danger to Victoria’s physical health, safety, and
emotional well-being if returned to Mother’s physical custody,
and there were no reasonable means to protect Victoria’s physical
health and emotional well-being without removing her from
Mother’s custody.

C.     The Juvenile Court Did Not Abuse Its Discretion in
       Ordering Monitored Visitation
       “A disposition order granting reunification services must
provide for visitation between a child and parent ‘as frequent as
possible, consistent with the well-being of the child.’ (§ 362.1,
subd. (a)(1)(A).) In addition, section 362.1 mandates ‘[n]o
visitation order shall jeopardize the safety of the child.’ (§ 362.1,
subd. (a)(1)(B).)” (In re T.M. (2016) 4 Cal.App.5th 1214, 1218;
accord, In re Matthew C. (2017) 9 Cal.App.5th 1090, 1100-1101.)
“The power to regulate visits between dependent children and
their parents rests with the juvenile court and its visitation
orders will not be disturbed on appeal absent an abuse of
discretion.” (In re D.P., supra, 44 Cal.App.5th at p. 1070; accord,
In re R.R. (2010) 187 Cal.App.4th 1264, 1284.)
       Mother contends the juvenile court abused its discretion in
granting Mother only monitored visitation. Given Mother’s




                                 18
unresolved mental health issues and Victoria’s fear of Mother,
there was no abuse of discretion.

                           DISPOSITION

      We conditionally affirm the disposition orders. We remand
for the juvenile court and the Department to comply with the
inquiry and notice provisions of ICWA and state law.



                                           FEUER, J.
We concur:



             SEGAL, Acting P. J.



             DILLON, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                19